Citation Nr: 0921204	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bipolar disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
February 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2008 Board remand.  It was originally on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for bipolar disorder and assigned a 30 percent 
rating, effective February 14, 2004.  After the Board remand, 
the RO increased the initial rating to 50 percent in an April 
2008 rating decision.  


FINDING OF FACT

The competent medical evidence of record fails to show that 
the Veteran's service-connected bipolar disorder is 
characterized by suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech, spatial 
disorientation, neglect of personal appearance and hygiene or 
near continuous panic attacks.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for service-connected bipolar disorder have not been met or 
approximated.  38 U.S.C.A. §§ 5103, 5103A, 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9432 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Board Remand

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  At the Board's request, the Veteran received a VA 
examination in February 2008, and the RO requested that the 
Veteran submit any additional counseling records from Child 
Protective Services.  The Board notes that the RO did not 
obtain treatment records from Arbor Circle.  However, any 
error is harmless because the Board remand put the Veteran on 
notice that any such records were not associated with the 
claims file; the Veteran did not attempt to obtain these 
records or request that the RO to obtain them.  The Board 
finds that the RO is in substantial compliance with the 
Board's remand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).   Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159(a)-(c).  VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in August 2004, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connection for bipolar 
disorder.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to her claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran. Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in her possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In a March 2006 letter, the RO informed the Veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued supplemental statements of 
the case in April 2006, June 2006 and April 2008.  The RO 
also issued an additional rating decision in April 2008.  The 
issuance of such notice followed by readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Further, the Veteran is challenging the initial evaluation 
and effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  The 
Board finds that VA's duty to notify in this case has been 
satisfied.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the Veteran's service 
treatment records, VA medical center (VAMC) records and 
private records from Child Protective Services.  The RO 
provided the Veteran with VA examinations in August 2004 and 
February 2008.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to her appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Individual disabilities are assigned 
separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126

The Veteran's service-connected bipolar disorder is presently 
assigned a 50 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  Bipolar disorder is rated pursuant to 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100, with the higher numbers representing higher 
levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Scores from 51-60 reflect some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Scores from 21-30 reflect behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).


Analysis

The Veteran claims that the severity of her service-connected 
bipolar disorder has increased and that she is entitled to a 
rating higher than the currently assigned 50 percent.  During 
her February 2006 hearing at the RO, the Veteran cited 
difficulty in meeting the demands of everyday responsibility 
and difficulty in maintaining healthy relationships.  As 
discussed more fully below, the Board finds that the evidence 
shows that the Veteran's condition as a whole does not 
approximate the criteria for a higher 70 percent rating.

The Board will first discuss the evidence in support of the 
currently assigned 50 percent disability rating.  The Veteran 
has had trouble with work and school due to her illness.  
VAMC treatment records indicate that the Veteran was 
hospitalized from September 25, 2004 to October 12, 2004 for 
a manic episode.  She had been attending college prior to the 
hospitalization, but a post-discharge treatment note dated in 
November 2004 shows that she was no longer attending school 
because it was too stressful to catch up with work missed 
during her hospitalization.  In a February 2006 letter, the 
Veteran's sister stated that the Veteran had held over six 
jobs in a six-month period while working for a "temp" 
agency, having been fired from one job for falling asleep 
because of depression medication.  In a January 2008 letter, 
the Veteran's sister stated that the Veteran attended 
cosmetology school but consistently got into trouble for 
breaking rules and for tardiness.  According to her sister, 
the Veteran had a job cutting hair but her frustration and 
anxiety made the job difficult.  In the February 2008 VA 
examination report, the examiner stated that the Veteran 
currently worked part time cutting hair.      

The record shows that the Veteran's illness also causes 
social impairment, with difficulty in maintaining effective 
relationships.  The Veteran has consistently described 
marital problems and irritability in dealing with her two 
stepdaughters.  This is evidenced by counseling records from 
Child Protective Services (CPS); in February 2006, the 
Veteran slapped her stepdaughter, then got into a physical 
altercation with her husband in front of her children.  The 
Veteran told the CPS counselor that she was stressed due to 
caring for the children.  In her February 2006 and January 
2008 letters, the Veteran's sister stated that the Veteran 
has displayed behaviors that are difficult for people to 
handle, such as acting manic with teachers at her 
stepdaughters' school.     

The Veteran's bipolar disorder is characterized by impaired 
judgment during manic phases.  VA records in connection with 
her 2004 hospitalization show that the Veteran displayed 
promiscuous behavior during her hospital stay with little 
regard for the consequences of her actions.  She also 
exhibited inappropriate behavior with VA staff, punching a VA 
doctor on the head while laughing in September 2004.  There 
was no other evidence of impaired judgment during the appeal 
period.    

The Veteran experiences disturbances of motivation and mood.  
In a February 2006 VAMC treatment note, the Veteran 
complained of mood swings and depression.  During her 
February 2008 VA examination, the Veteran reported 
experiencing depressed moods one day per week.  The Veteran 
also stated that she experiences a high level of anger, 
irritability, mood swings and anxiety and believed that these 
traits increase family conflict.    

The Veteran's service-connected bipolar disorder does not 
approximate the criteria for a 70 percent disability rating.  
Other than one instance of suicidal thoughts prior to her 
2004 psychiatric hospitalization, there is no evidence that 
the Veteran experiences suicidal ideation.  Likewise, none of 
the evidence shows that the Veteran has obsessional rituals 
which interfere with routine activities.  Her speech has not 
been noted to be illogical.  VAMC treatment notes, discussed 
above, show that the Veteran maintains part time work and 
cares for her two stepdaughters.  Even though her abilities 
were impaired during her manic episode in 2004, the record 
does not show that she at any other point has experienced 
near-continuous panic or depression affecting her ability to 
function independently, appropriately or effectively.  
Further, the February 2008 VA examiner stated that the 
Veteran was neatly groomed, and no neglect of personal 
hygiene has been recorded.     

The Veteran has displayed some symptoms which are 
characteristic of a higher 70 percent disability rating.  For 
example, she has demonstrated impaired impulse control, 
including promiscuity and unprovoked violence immediately 
before and during her psychiatric hospitalization in 2004.  
The record also shows that she has difficulty in adapting to 
stressful circumstances, including caring for two children 
and performing her work duties.  However, most of the more 
serious symptoms were displayed during her brief psychiatric 
hospitalization, not during the entire appeal period.  The 
Board finds that the majority of the Veteran's demonstrated 
do not approximate a 70 percent disability rating. 

The Veteran's GAF scores ranged from 22 while to 68 
throughout the course of this appeal, reflecting mild to 
serious impairment.  Again, serious impairment was only noted 
during her hospitalization; she received mild to moderate GAF 
scores for the remainder of the appeal period.  These scores 
are consistent with a 50 percent rating.  38 C.F.R. § 4.126.

The Board has also considered whether a staged rating is in 
order.  Although the severity of the symptoms appeared to 
have fluctuated throughout the course of this appeal, the 
Veteran's symptoms were most severe during her brief period 
of psychiatric hospitalization.  Since the Veteran has 
demonstrated only one extreme manic episode during the appeal 
period, and since her symptoms, considered as a whole, 
approximate a 50 percent disability rating, a staged rating 
is not in order, and a 50 percent rating is appropriate for 
the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

Lastly, the Board notes that there is no evidence of record 
that the Veteran's service-connected bipolar disorder causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the Veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1.  In the instant case, to the extent that the Veteran's 
service-connected bipolar disorder interferes with her 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected bipolar disorder is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


